Title: To James Madison from James Monroe, 11 August 1803
From: Monroe, James
To: Madison, James



private
Dear Sir
London Augt. 11. 1803.
A knowledge that there exists a disposition to misrepresent all the facts relative to the late negotiation at Paris, induc’d me in my first private communications to you to put in your possession the means of doing justice to the parties concern’d and interested in that event. Every thing that I stated or suggested in my letters by Mr. Hughes and Mr. Jay has been confirmed since. I doubted much then whether I ought from delicacy to have expressed myself so freely, but I afterwards had reason to rejoice that I had done so; since I saw that I had misconceived nothing, and had I failed to do it, I might have left you in the dark as to many circumstances which it imported the govt. to know, & the interest of the cause made it necessary you shod. know. On my first arrival at Paris when my colleague thought the prospect of success desperate, I read the communications which passed between him & the minister of foreign relations after my appointment. These communications proved fully the failure of his attempts to obtain any thing, by the absolute refusal of the minister to treat till my arrival. Nevertheless as soon as the thing took a turn which was instantaneous, a new tone was assumed; it began immediately to be circulated that the whole affair had been arranged some time & had been delayed on my account: that I came only to sign &ca &ca. My sickness which was very severe for 48. hours was complained of as a new inconvenience. Happily that happend only in the interval while Mr. Marbois was getting his comn. made out to treat with us; tho’ it was proposed to give countenance to the above pretentions, that the negotiation shod. be carried on somewhere in my absence, my colleague act & report to me the progress. However Mr. Marbois most readily agreed to wave all ceremony & come to my chamber, whereby I was releived from that dilemma. All these things or reports were communicated to certain persons here, & I presume to others in America also; in this quarter they were recd. & propagated in a manner to do the most mischief to truth and sound principles, and I doubt not that the delay of Mr. King to sail till that business was concluded, and his hasty departure afterwards was to watch the progress to turn the result to the best account that he could have, & then follow it to the UStates to create the greatest embarrassment that circumstances would permit there. You may be assured that he said at Paris wha⟨t⟩ I wrote you by Mr. Hughes: that the acquisition of Louisiana was an object for which we could not give too much; but that the present people in power had neither minds nor nerves equal to it. This sentiment from him has been confirmed to me, as to the first part, that is that we could not give too much for Louisiana, by more than one here, among whom is the bearer of this letter. His change after the event was accomplished soon took place. Of his present tone I presume sufficient proof is furnished by this time, unless the general sentiment of the country in favor of the measure as I trust is the case shod. overwhelm him with despair, of which some simptoms were observed here by one or two descerning men, just before his departure. Of his former tone proof can be given & will be if necessary. I have reason to think that the reports above referr’d to were communicated to Ld. Whitworth at Paris, & the diplomatick characters generally in a kind of confidence, as I have to believe that they made no impression, on those who were not predisposed to give into that idea. I have in all cases done my colleague all the justice he could ask of me; whenever this affair was mentioned to me I brought him to view as my associate, spoke of his zeal &c in the object. But thinking it proper to possess the documents which plac’d the transaction on its true ground, which I had read on my first arrival at Paris, after every thing was done & it was decided that I was to come here, I asked him for them that I might have a connected view of the whole affair. They were given with reluctance, tho’ promised with promptitude. The letter from the minister of foreign relations of March 22d. was obtained last, & withheld as long as it could be. Having noted the paper when I first read it, & its effect, I ⟨asked?⟩ for it in terms too explicit to be refused. I charged Col: Mercer with the duty of getting these papers while I attended to other objects, and with my aid he succeeded. The whole however went on with the most perfect good humour, as if it was a mere ordinary unimportant thing; for altho’ I had felt irritation in the more early stages yet I had in a great measure lost that sensation afterwards, and was more anxious to get these documents as defensive weapons against the federalists than him, whose zeal in the object I always gave him credit for, whose hospitality I witnessed & partook, and who with much sprightliness is an amiable man in society. For his parts & patriotism he was respected in our revolution; he is connected with a society with whom I have been long in the habits of friendly intercourse, and altho I will not permit any thing that is improper & mischievous yet I really wish to leave him in the possession of every thing to which he is entitled, making a liberal allowance in his favor. I enclose a copy of his letter to me of the 10th. of april & of the letter of the minister to him of the 22. of march, both of which you may consider either as publicke or private documents: they ought certainly to be communicated to our friends. In the former the term “measures” is improperly inserted in the copies heretofore sent: it ought to be memoires as in the present one.
The affairs of the guarenty of the two millions is not without its delicate references which I well understand; but I considered it & do consider it the safest measure. The old soldier has written me a letter in which he endeavors to throw the whole responsibility on me, to wh. I shall reply so as to fix the cause on him, in great good humour however. The fact is that in every thing done or to be done with him, the idea of a publication is to be taken into view, for as he estimates his pretentions at least as high as he ought to do, if the ultimate result does not satisfy him, or he thinks he can improve his ground by a publication he will make it, of his whole correspondence in Europe. Relative to this business I am willing to take all possible responsibility. I mean in reference to the admn. Recollect this fact & not on it.

I intended to have written you on my private concerns but have not time. In Paris I was attacked in a peculiarly distressing manner, owing as it was supposed to an exertion in moving a table to write on, wh. affected the diaphram that is connected with the nervous system that is said to communicate from the back to the head. I lay two days & nights on a mattrass in my cloaths without being able to move, & when I began to recover, My recovery was almost as quick as the attack. It happened at a moment of great delicacy & importance to our affairs, precisely when we got to serious business & only waited Mr. Marbois commissn. as it were to conclude. It was matter of real grief to some friends, such as Mercer, Skipwith & Parker—Mr. Barlow was here—for independant of any affliction or danger to me they had some apprehension from considerations of higher moment: but they gave no eclat to my indisposition—others did—since it was much talked of in Paris & here as it will be probably in america. Most happily I got over the complaint precisely in the moment when it was necessary I shod. do it, so that the only difference between my having employed that time at the opera or on the mattrass consisted in my own feelings which were very excruciating. I have felt unwell since I came here owing to a bad cold, & some sensation in the part formerly attacked, tho’ slight, & am under a regemen with a phisician who promises my complete cure, tho’ I doubt it. I trace the cause in part to the fatigue of my journeys last winter, of the voyage &c & partly to the fatigue of my admn. in Virga. which I well remember the President forewarned me I might hereafter regret.
I hope you have sent Mr. Purviance to me, as Mr. Sumter will soon depart & I have great occasion for someone. If it is intended that I shod. go to Spain, that I presume may be delayed till next spring, or late this fall; tho’ relative to that I have no personal desire, & leave it to the President to act as he finds best. If I go some person ought to remain as chargé des affrs. here, & some one with me as Secretary, for I suffered much by not having one before, & was exposed to danger of discovering what shod. be secret. Believe me I cannot live here on the pay. I give at the rate of £500. Strg. for the house & vast sums for the carriage horses &c: but on these topics I will write you in my next by Mr. Mercer son of the late Judge who expects to sail in a few weeks, as I shall to Mr Jones & other friends. Should I go to Spain I shod. be glad to have Mr. Tyler with me in case he wished to go; but in case he did not, it wod. perhaps be best to send no one, to leave Mr. Erving as chargé des affrs. here & take Mr. Purviance with me: If Mr. Purviance does not come you had better send young Gelston who was at Washington last winter. He is well qualified, & having been with me before, gives an apology to every other applicant. I have this moment heard of another opportunity by a Mr. Tatham to N. York who will sail in three days, I therefore conclude this with the less reluctance to commit it to Mr. Baring to whom be so kind as shew some attentions, & make him known to the President. Be so kind also as assure the President that I will write him by Mr. Tatham. I have avoided it because I knew that he wod. see my letters to you, & that he wod. be less compromitted in his station. Present our affectionate regards to him & to yr. family & other friends: very sincerely yours
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   See Monroe to JM, 14 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:610–15).



   
   Monroe to JM, 14 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:610–15).



   
   Alexander Baring.



   
   For Talleyrand’s note to Livingston of 22 Mar. 1803, see Livingston to JM, 24 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:448 and n. 3).



   
   Enclosure not found, but it was doubtless a copy of Livingston’s 10 Apr. 1803 letter to Monroe, in which Livingston welcomed him to France: “God grant that your mission may answer yours and the public Expectations. War may do something for us—nothing else would. I have paved the way for you, and if you could add to my means an assurance that we were now in possession of New Orleans, we should do well” (NHi: Livingston Papers).



   
   Robert R. Livingston.


